EXHIBIT Execution Copy Amended and Restated STOCK PURCHASE AGREEMENT ASIA SPECIAL SITUATION ACQUISITION CORP. as the Purchaser of Capital Stock of CHINA TEL GROUP, INC. Dated:as of July 31, 2008 Execution Copy AMENDED AND RESTATED STOCK PURCHASE AGREEMENT THIS AMENDED AND RESTATED STOCK PURCHASE AGREEMENT (the “Agreement”), is entered into this 4th day of August, 2008, to be effective as of July 31, 2008 (the “Effective Date”), by and among Asia Special Situation Acquisition Corp., a Cayman Islands corporation (the “Purchaser”); China Tel Group, Inc., a Nevada corporation, formerly known as Mortlock Ventures, Inc. (the “Company”); Trussnet USA, Inc., a Nevada corporation (“Trussnet”); and George Alvarez and the other Persons listed on the signature page as “Company Principal Stockholders.”The Purchaser, the Company, Trussnet and the Company Principal Stockholders are sometimes referred to collectively herein as the “Parties”, and each individually as a “Party”. RECITALS This Agreement is being entered into by the Purchaser based, in part, upon the truth and accuracy of the following factual Recitals, each of which shall be deemed to be additional representations and warranties by the Company and Trussnet: A.The Company, through Trussnet, a wholly owned subsidiary of the Company, is in the business of designing, developing, operating and maintaining wireless communications facilities throughout the world. B.CECT-Chinacomm Communications Co., Ltd., a company incorporated under the laws of the People’s Republic of China (“Chinacomm”), is and on the Closing Date (as hereinafter defined) shall be the holder of a basic spectrum license (the “WiMAX License”) issued by the Ministry of Information Industry of China (“MII”) authorizing the ChinaComm to provide and deploy fixed 3.5 GHz of wireless world-wide interoperability for microwave access (“WiMAX”) wireless broadband operations in 29 cities in the People’s Republic of China (the “Wireless Installations”). C.Trussnet is an entity formed on April 4, 2008 to acquire certain of the assets and personnel, hereinafter described, of Trussnet USA, Inc., a Delaware corporation,an Affiliate entity engaged in the design, engineering, manufacture and installation of space-frames, trusses structures and the management of telecommunications facilities in Asia (“Trussnet Delaware”). D.Trussnet owns a 100% equity interest in Trussnet Gulfstream (Dahlian) Co., Ltd. (“Trussnet Gulfstream”), a foreign investment enterprise established under the laws of the Peoples Republic of China (the “PRC”).Trussnet Gulfstream has entered into that certain Exclusive Technical Services Agreement dated May 23, 2008 (the “Technical Agreement”) with Yunji Communications Technology (China) Co. Ltd. a wholly foreign-owned investment enterprise (“Yunji”).Pursuant to the terms of the Technical Agreement, Trussnet Gulfstream will provide technical and professional assistance to Yunji to assist Yunji in performing the services described in the Management Agreement referred to in Paragraph E below.Attached as Exhibit A is a fully executed copy of the Technical Agreement. -1- Execution Copy E.Pursuant to the terms of that certain Exclusive Technical and Management Consulting Services Agreement dated May 23, 2008 (the “Management Agreement”), Yunji will provide technical and management services on an exclusive basis to Chinacomm for the procurement, installation, operation and maintenance of the Wireless Installation.Yunji has a contractual interest in the revenues of Chinacomm.Attached as Exhibit B is a fully executed copy of the Management Agreement. F.Pursuant to that certain lease agreement, dated May 23, 2008 between Trussnet Gulfstream, as lessor, and Yunji, as lessee (the “Equipment Lease Agreement”), Trussnet Gulfstream will lease to Yunji certain equipment required for the Wireless Installations (the “Equipment”).Pursuant to that certain sublease agreement dated May 23, 2008, between Yunji, as sublessor, and Chinacomm, as sublessee (the Equipment Sublease Agreement”), Yunji will sublease the Equipment to Chinacomm certain equipment required for the Wireless Installations.Attached as Exhibit C-1 is a fully executed copy of the Equipment Lease Agreement and attached hereto as Exhibit C-2 is a fully executed copy of the Equipment Sublease Agreement. G.Pursuant to the terms of the Management Agreement and the Equipment Sublease Agreement referred to above, Yunji will be entitled to receive 100% of the revenues realized by Chinacomm from the operation of the Wireless Installations. H.Pursuant to the terms of that certain Subscription and Shareholders’ Agreement, dated May23, 2008 (the “Subscription Agreement”), among: (i)Gulfstream Capital Partners Ltd., a Seychelles corporation, and a 100% owned subsidiary of Trussnet (“Gulfstream Capital”), (ii)Chinacomm Limited, a Cayman
